UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4444
CASSANDRA DEE FLOWERS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-01-361)

                  Submitted: November 19, 2002

                      Decided: December 16, 2002

   Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Frank W. Dunham, Federal Public Defender, Robert J. Wagner,
Assistant Federal Public Defender, Richmond, Virginia, for Appel-
lant. Paul J. McNulty, United States Attorney, Stephen W. Miller,
Assistant United States Attorney, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. FLOWERS
                               OPINION

PER CURIAM:

   Cassandra Dee Flowers appeals her convictions and sentence for
possession of heroin in violation of 21 U.S.C. § 844 (2000), and pos-
session of a firearm by an unlawful user of controlled substances in
violation of 18 U.S.C. § 922(g)(3) (2000). She raises five issues on
appeal, contending that (1) the evidence was insufficient to convict
her of the firearm charge; (2) the district court erred in failing to sub-
mit a requested instruction to the jury; (3) the district court erred in
denying her motion to suppress; (4) the district court clearly erred in
declining to give her credit for acceptance of responsibility; and (5)
the district court abused its discretion in denying her motion for a
mistrial. Finding no merit to Flowers’s claims, we affirm.

   First, we find sufficient evidence to support the jury’s finding that
Flowers was an unlawful user of controlled substances at the time she
possessed the firearm. A reviewing court must uphold a jury’s verdict
if there is substantial evidence to support it. Glasser v. United States,
315 U.S. 60, 80 (1942). We have reviewed the record and are satisfied
that substantial evidence supports the jury’s finding.

    We next address whether the district court should have given an
expanded instruction to the jury regarding the definition of an unlaw-
ful user. The refusal to give a requested instruction is reversible error
only if "the instruction (1) was correct; (2) was not substantially cov-
ered by the court’s charge to the jury; and (3) dealt with some point
in the trial so important, that failure to give the requested instruction
seriously impaired the defendant’s ability to conduct his defense."
United States v. Squillacote, 221 F.3d 542, 564 (4th Cir. 2000). We
need not decide whether the first two requirements are met here
because the third plainly is not. The evidence concerning Flowers’s
heroin use was compelling, and Flowers did not attempt to controvert
it. Thus, the denial of her request for an instruction did not impair her
ability to conduct her defense.

   Next, we find that the district court did not err in denying Flow-
ers’s motion to suppress. Although Flowers contends that the officers
did not have authority to enter her residence without a warrant, we
                      UNITED STATES v. FLOWERS                        3
find that the district court correctly concluded that she consented to
the officers’ entry. See Schneckloth v. Bustamonte, 412 U.S. 218, 219
(1973) (noting that consent is a well-recognized exception to the
Fourth Amendment warrant requirement).

   We also find that the district court did not clearly err in denying
Flowers an adjustment for acceptance of responsibility under U.S.
Sentencing Guidelines Manual § 3E1.1 (2001). Flowers not only put
the Government to its burden of proof at trial, but also consistently
maintained that she is not an unlawful user of drugs and thus has
never accepted responsibility for the firearms charge.

   Finally, we find that the district court did not abuse its discretion
in denying Flowers’s motion for a mistrial. Flowers objects to two
statements made by Officer Howell during direct examination. Our
review of the record reveals that Flowers cannot demonstrate that she
was prejudiced by these statements. Where the jury acquits the defen-
dant of at least some of the charges, we have found "strong evidence
that the district court’s denial of [her] motion for mistrial did not
result in the type of prejudice that warrants reversal." United States
v. Dorsey, 45 F.3d 809, 817 (4th Cir. 1995); see also United States
v. West, 877 F.2d 281, 288 (4th Cir. 1989) (same). Here, the jury
acquitted Flowers of the most serious charge—maintaining a place for
the distribution and storage of controlled substances.

   Accordingly, we affirm Flowers’s convictions and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED